Citation Nr: 0212635	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of fractured left radius and ulna, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial disability evaluation higher 
than 20 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the disability evaluation 
for residuals of a left wrist fracture at 20 percent.  During 
the course of the veteran's appeal, this rating has been 
increased to 30 percent and a separate rating of 20 percent 
has been assigned for left carpal tunnel syndrome.  The 
veteran has continued his appeal for a higher evaluation for 
the postoperative residuals of his left wrist fracture and 
appealed the assignment of the initial evaluation for his 
left carpal tunnel syndrome.  

In May 2000, the RO decreased the disability evaluation for 
left carpal tunnel syndrome to 10 percent effective November 
29, 1999.  The veteran has also appealed this decrease in 
evaluation and it has been certified to the Board in 
conjunction with his request for a higher initial evaluation 
for carpal tunnel syndrome.  

The Board notes that in December 2000, the RO granted service 
connection for arthritis of the left wrist and forearm.  A 10 
percent evaluation was assigned for this disability separate 
and apart from the ratings on appeal.  This rating has not 
been appealed by the veteran.

The issues on appeal were first presented to the Board in 
September 1999.  At that time, the Board determined that 
additional development was required.  The RO completed the 
requested development, but continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has malunion of the radius and ulna in the 
left non-dominant upper extremity with deformity and loss of 
bone substance.

3.  The veteran has moderate incomplete paralysis due to 
median nerve damage in the left non-dominant upper extremity.

4.  The veteran's complaints have basically been static since 
his original request for an increased disability evaluation 
for his left wrist disability received on March 3, 1992.  
Although he has experienced minimal improvement with surgical 
interventions, his progress has been short-lived.  Thus, his 
complaints are deemed to have been consistent throughout this 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for 
postoperative residuals of a left radius and ulna fracture 
have been met as of March 3, 1992.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5212 and 5213 
(2001).

2.  The criteria for an evaluation higher than 30 percent for 
postoperative residuals of a left radius and ulna fracture 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5212 and 5213 (2001).

3.  The criteria for an initial evaluation higher than 20 
percent for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Code 8515 (2001).

4.  The criteria for a 20 percent evaluation for left carpal 
tunnel syndrome have been met continuously since March 3, 
1992.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.1-4.16, 4.124a, Diagnostic Codes 
8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
information provided to the veteran in the various 
supplemental statements of the case over the course of his 
lengthy appeal specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Background

The veteran fractured his left ulna and radius in service in 
the 1940's.  In March 1976, he was granted service connection 
for fracture of the left radius and ulna and a 10 percent 
disability evaluation was assigned as of November 1975.  The 
veteran was able to work in the construction industry without 
limitation until 1988, when he retired due allegedly to back 
disability and left wrist pain as well as limitation as a 
result of the loss of grip strength in his left, non-dominant 
hand.  On March 3, 1992, the veteran requested that the 
disability evaluation for his left wrist be increased as he 
believed that arthritis had set into the joints.  The veteran 
has continuously prosecuted this claim for an increase 
notwithstanding the RO's identification of later 
correspondence as additional claims for increased 
evaluations.

The veteran underwent VA examination in May 1992 and 
complained of decreased range of motion and chronic pain in 
the left wrist.  He had 55 degrees of dorsiflexion, 20 
degrees of palmar flexion, 10 degrees of radial deviation, 
and 40 degrees of ulnar deviation.  His sensory examination 
was normal, but there was tenderness to palpation over the 
distal radius.  The examiner also noted some ulnar angulation 
at the mid-shaft of the distal radius and x-rays showed 
slight deformity at the distal third of the radius shaft.

Treatment records show that the veteran had complaints of 
increased pain, loss of grip strength, and loss of sensation 
in the left hand.  His complaints did not decrease with 
conservative treatment and in December 1993, the veteran 
underwent carpal tunnel release surgery on the left wrist.  
There was subjective improvement and the veteran reported a 
return of his grip strength; sensation was reported in May 
1994 to be equal to his right hand.

Following recovery from his December 1993 surgery, the 
veteran continued to have pain in his left wrist, but his 
functionality improved.  In March 1995, his treating 
physician found no recurrence of carpal tunnel syndrome 
symptoms, but noted some increase in pain.  At VA examination 
in March 1995, gross deformity of the left wrist was noted 
with radial deviation of approximately 8 degrees when 
relaxed.  The veteran had decreased grip strength and muscle 
atrophy was noted to be a probable result of disuse.  The 
veteran had 32 degrees of flexion and 16 degrees of 
extension, 17 degrees of radial deviation and 10 degrees of 
ulnar deviation in the left wrist.  He also showed decreased 
sensation to pinprick.  By June 1995, the veteran's pain had 
increased to such a degree that a splint was recommended; 
however, the veteran was unable to wear a splint because it 
caused numbness in the left hand.  Consequently, the veteran 
underwent surgery in October 1995 to reshape the bones in his 
left wrist as there was evidence of moderate compression of 
the median nerve in the carpal tunnel with some erythema.

Physical therapy notes dated in 1996 show that the veteran 
performed strengthening exercises and increased both his 
strength and endurance.  He began complaining of a catching 
and popping in the wrist, followed by increased pain with any 
exercise and/or activity.  In May 1996, it was noted that the 
veteran had essentially made no progress since surgery.  By 
October 1996, the veteran complained of pain with all 
activity, even driving.  His left wrist flexion was 45 
degrees and extension was 40 degrees; all gripping caused 
pain on examination.  

In February 1997, the veteran underwent a third surgical 
procedure on his left wrist.  At VA examination that same 
month, he was still wearing the dressing from the surgery so 
examination was limited.  Clinical evaluation in September 
1997, however, was very thorough.  Neurovascular examination 
was normal.  The veteran had 40 degrees of dorsiflexion and 
30 degrees of palmar flexion; there was evidence of ankylosis 
with approximately 20 degree reduction in range of motion as 
well as unfavorable angulation and malunion considered to be 
mild at the distal radius.  The strength in the upper left 
extremity was normal with some tendency for giving way 
weakness and there was a diffuse decrease in sensation below 
the elbow with light touch in the fingers severely reduced.  
X-rays showed mild apex volar angulated malunion of the 
distal radius with excision of the distal ulna; the carpal 
bones appeared reasonably normal.  The clinical impression 
rendered was residuals from left ulnar and median dysfunction 
with no evidence of radial dysfunction.

Treatment records in 1997 and 1998 show continued complaints 
of pain and limitation in the left wrist and hand.  Symptoms 
were noted to be basically unchanged and he was given a 
custom-made splint in October 1998.  Diagnostic studies 
including nerve conduction testing showed residual carpal 
tunnel syndrome; arthritic changes were also noted.

In November and December 1999, the veteran underwent 
extensive clinical evaluation and was found to have no 
significant progression of his overall impairment or of his 
reduced functional capacity.  His complaints continued to be 
popping in the left wrist, variable discomfort, chronic 
numbness and pain, and a poor grip strength.  He had 40 
degrees of dorsiflexion, 40 degrees of palmar flexion, and 20 
degrees of both ulnar and radial deviation.  Neurologic 
examination showed  no motor or sensory loss in the left hand 
and x-rays showed mild malunion of prior left distal radius 
shaft fracture.  Electromyogram showed no evidence of median 
nerve impairment consistent with carpal tunnel syndrome.

Treatment records dated in 2000 and 2001 show continued 
treatment for pain with the veteran being noted to have 
reached his maximum level of improvement in May 2001.  
Electromyogram performed in 2001 revealed residuals of left 
carpal tunnel syndrome and the examiner noted that it was not 
unusual to have prolonged distal latency of the left median 
and diminished conduction of the left ulnar segment across 
the elbow despite successful decompression.  The veteran 
continues to assert that his activities are limited due to 
pain and lack of grip strength.  He contends that he has been 
unable to work in the employment field in which he is 
familiar as a result of his left wrist disability.

Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Postoperative Residuals

The postoperative residuals of the veteran's left wrist 
fracture have been evaluated using the criteria set forth in 
38 C.F.R. Section 4.71a, Diagnostic Codes 5212 and 5213.  
Diagnostic Code 5212 allows for the assignment of a 30 
percent disability evaluation for impairment of the non-
dominant radius when there is evidence of nonunion in the 
lower half with false movement, loss of bone substance and 
marked deformity, and a 20 percent evaluation when there is 
evidence of impairment without the loss of bone substance or 
deformity.  Diagnostic Code 5213 allows for the assignment of 
a 30 percent evaluation for impairment of supination and 
pronation with loss of bone and the hand fixed in a supine or 
hyperpronate position.  A 20 percent evaluation is assigned 
when the hand is fixed in full pronation.  A 40 percent 
evaluation is assigned under Diagnostic Code 5210 when there 
is nonunion of the radius and ulna with a flail false joint.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered.  It is pointed out, 
however, that the postoperative residuals of the veteran's 
left wrist fracture have not been rated using limitation of 
motion diagnostic codes.

The Board notes again at this juncture that the veteran has a 
separate rating of 10 percent for his arthritic pain.  This 
evaluation is assigned under Diagnostic 5003 for x-ray 
evidence of arthritis without incapacitating exacerbations.  
The assignment of this evaluation has not been appealed, but 
the fact that it exists is important to the discussion of the 
appropriate evaluation for the veteran's postoperative 
residuals of a left wrist fracture because the evaluation of 
the same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as 
"pyramiding," must be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the veteran's pain with motion is not evaluated 
as postoperative residuals of a left wrist fracture, but 
rather as arthritis.


Given the evidence as outlined above, the Board finds that 
the veteran's left radius and ulna impairment involves 
malunion.  Specifically, there is both clinical and x-ray 
evidence of malunion with mild deformity and loss of bone.  
As such, a 40 percent evaluation under Diagnostic Code 5210 
is not available for assignment as there is no evidence of 
nonunion.

Using the criteria of Diagnostic Code 5212, the Board finds 
that a 30 percent evaluation is clearly the most appropriate 
disability rating for the veteran's non-dominant left hand 
due to the loss of bone and mild deformity in the left wrist.  
The criteria of Diagnostic Code 5213, however, have not been 
met for a 30 percent evaluation because there is no evidence 
that the veteran's hand is fixed in any position.  As such, 
the Board finds that the highest rating available under 
Diagnostic Code 5212 most accurately reflects the veteran's 
postoperative residuals and there is no other schedular 
evaluation appropriate for assignment.  Therefore, the Board 
hereby grants a 30 percent disability evaluation for the 
postoperative residuals as of the veteran's request for an 
increased evaluation received by VA on March 3, 1992.  
Although there appears to be a discrepancy in the RO's 
assignment of the 30 percent evaluation as of the date of 
claim, the Board notes that the veteran has continuously 
prosecuted his claim since his March 1992 claim was submitted 
and this date is the appropriate date for the assignment of 
the 30 percent rating.  A higher schedular evaluation for 
postoperative residuals is denied as not supported in the 
evidence.

II.  Carpal Tunnel Syndrome

The veteran's carpal tunnel syndrome has been evaluated using 
the criteria of 38 C.F.R. Section 4.124a, Diagnostic Code 
8515, which allows for the assignment of disability 
evaluations for impairment of the median nerve.  
Specifically, a 60 percent evaluation is assigned when there 
is evidence of complete paralysis of the non-dominant upper 
extremity.  This is described as the hand being inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of the index finger and feeble flexion of the middle finger, 
unable to make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm; flexion of the wrist weakened; pain with trophic 
disturbances.  A 40 percent evaluation is assigned when there 
is evidence of severe incomplete paralysis, a 20 percent 
evaluation is assigned when there is moderate incomplete 
paralysis, and a 10 percent evaluation is assigned when there 
is evidence of mild incomplete paralysis.  Incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, moderate degree.

The evidence shows that the veteran's sensory examination in 
May 1992 was normal; however, treatment notes dated in 1992 
and 1993 reveal complaints of loss of sensation in the left 
hand.  Carpal tunnel release was required in December 1993.  
His functionality improved following surgery and there was no 
evidence of recurrent carpal tunnel syndrome found in March 
1995, but additional surgery was required in October 1995 as 
there was evidence of moderate compression of the median 
nerve.  There was essentially no progress made as a result of 
that surgery and the veteran underwent a third surgical 
procedure in February 1997.  By September 1997, there was 
evidence of only minimal residuals of the median nerve 
dysfunction.

On November 29, 1999, the veteran was found to have no motor 
or sensory loss in the left hand.  Electromyogram showed no 
evidence of median nerve impairment consistent with carpal 
tunnel syndrome.  Electromyogram performed in 2001, however, 
revealed residuals of left carpal tunnel syndrome and the 
examiner noted that it was not unusual to have prolonged 
distal latency of the left median and diminished conduction 
of the left ulnar segment across the elbow despite successful 
decompression. 


In reviewing this evidence, the Board finds that there is 
clearly no showing of complete paralysis.  As such, in 
determining the appropriate evaluation for assignment, it 
must be determined if the veteran's symptoms have been 
severe, moderate, or mild in relation to incomplete 
paralysis.  It is noted at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

The veteran's complaints have been predominantly loss of 
sensation and loss of grip strength in his left hand and 
wrist.  Although his strength has been limited at times, 
there is no evidence that he has ever been unable to make a 
fist or that he has been unable to move his fingers and 
thumb.  His movement has been weakened, but it has always 
existed.  Even though the clinical testing has varied from 
time to time, the veteran's complaints have basically 
remained the same throughout the course of this appeal.  
Specifically, he experiences minimal improvement with 
surgical intervention then things go back to normal and he 
has a difficult time gripping and feeling with the left hand.  

Accordingly, the Board finds that because the veteran's 
complaints have been more than just sensory in that he has 
loss of grip strength, a designation of moderate incomplete 
paralysis is appropriate.  Severe incomplete paralysis is not 
present as the veteran has maintained his ability to move his 
wrist and fingers with minimal limitation when considered in 
terms of the description for complete paralysis set forth 
above.  The Board also finds, when resolving all reasonable 
doubt in favor of the veteran, that his periods of 
improvement have been so short that staged ratings are not 
appropriate for assignment and the 20 percent evaluation for 
moderate incomplete paralysis should be maintained as of the 
date the veteran filed his claim for an increased evaluation 
on March 3, 1992.  Again, there appears to be a discrepancy 
in the RO's assignment of the initial 20 percent evaluation 
as of the date of claim and the Board notes that the veteran 
has continuously prosecuted his claim for an increased 
evaluation for a left wrist disability since his March 1992 
claim was submitted.  Although the veteran did not 
specifically state that he had carpal tunnel syndrome at that 
time, the medical evidence shows the existence of this 
disability and the Board finds that March 3, 1992, is the 
appropriate date for assignment of a 20 percent initial 
disability rating for left carpal tunnel syndrome.  A higher 
schedular evaluation for carpal tunnel syndrome is denied as 
not supported in the evidence; however, the reduction to 10 
percent as of November 29, 1999, was inappropriate as the 
evidence of record shows that the veteran's complaints have 
been consistent and his improvements short-lived.  

III.  Extra-schedular Considerations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected left wrist disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has not required frequent periods of 
hospitalization for his left wrist disability; his 
hospitalizations have been for three surgical procedures over 
a period of approximately ten years.  Treatment records are 
void of any finding of exceptional limitation due to the left 
wrist disability beyond that contemplated by the schedule of 
ratings.  The veteran reports being found to be disabled in 
1988 by the Social Security Administration due to his left 
wrist disability as well as a back disability, but that 
agency's records are unavailable.  Additionally, although the 
record reflects that the veteran has been unemployed since 
1988, it also shows that he has not sought less strenuous 
work than the construction-type work with which he is 
familiar.

The Board does not doubt that limitation caused by pain and 
limited grip strength in the non-dominant hand has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, because the veteran's limitation is in his non-
dominant hand and has been appropriately addressed by the 
various schedular evaluations, the Board finds that the 
evaluations assigned in this decision as of the veteran's 
request to reopen his claim for an increase in March 1992 
adequately reflect the clinically established impairments 
experienced by the veteran.



ORDER

A 30 percent disability evaluation for postoperative 
residuals of a left radius and ulna fracture is granted as of 
March 3, 1992, subject to the laws and regulations governing 
the award of monetary benefits.

An increased evaluation for postoperative residuals of a left 
radius and ulna fracture is denied.

An initial disability evaluation higher than 20 percent for 
left carpal tunnel syndrome is denied.

A 20 percent disability evaluation for left carpal tunnel 
syndrome is granted as of March 3, 1992, subject to the laws 
and regulations governing the award of monetary benefits.  
The reduction to 10 percent as of November 29, 1999, was 
inappropriate.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

